
	
		I
		111th CONGRESS
		2d Session
		H. R. 4484
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To preclude individuals who have a pending charge or have
		  been convicted of a crime from serving as enumerators for the collection of
		  census data.
	
	
		1.Preclusion of certain
			 individuals from serving as enumeratorsSection 25 of title 13, United States Code,
			 is amended by adding at the end the following:
			
				(c)An individual who
				has a pending charge for a crime, or has been convicted of a crime in any court
				may not serve as an enumerator under this section.
				(d)For the purposes
				of this section, the term crime means any criminal offense other than a minor
				traffic
				offense.
				.
		2.Effective
			 dateThe amendment made by
			 this Act shall take effect on the date of enactment of this Act, but shall not
			 apply in the case of any individual who, as of such date of enactment, holds an
			 enumerator position (whether by appointment, assignment, promotion, detail, or
			 other personnel action).
		
